Citation Nr: 1720294	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-23 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for left fourth and fifth finger disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Roanoke, Virginia has current jurisdiction over the Veteran's claim.

In a May 2016 statement, the Veteran indicated his intent to withdraw his appeal and his request for a hearing before the Board.  However, the Veteran remained scheduled for the Board hearing.  He provided testimony at a June 2016 hearing before the undersigned.  The Veteran retracted his withdrawal of the appeal and request for a hearing on the record, and the Board accepts his retraction as to the issue listed on the title page of this action.  A transcript of the hearing is associated with the claims file.

In July 2016, the Board remanded the issue for further development to include VA examinations and to obtain treatment records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, the Board finds that additional development is required before the claim can be adjudicated.  

According to the July 2016 remand, the Veteran was to be scheduled for a VA examination to assess the current severity of the Veteran's left finger disabilities.  While the exam was conducted, to include range of motion testing, there are no results for the opposite undamaged joints of the right hand.  Therefore, an addendum examination is warranted.  

Additionally, as the issue requires remand, the RO should afford the Veteran another opportunity to provide information regarding private treatment he received for his left hand condition.  In attempting to obtain this evidence, the AOJ should inform the Veteran that his cooperation is essential to this task.  In cases such as this one, [t]he factual data required, i.e., provider's names, dates and places, are straightforward facts and do not place an impossible or onerous task on [the Veteran].  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the claims file, any outstanding VA treatment records not already associated with the claims file.

2.  Contact the Veteran and request he identify all private medical providers, including the acupuncturist and orthopedist, who have treated him for his left finger disabilities.  

3.  Thereafter, the entire claims file, to include a complete copy of this REMAND, should be forwarded to the September 2016 VA examiner for a supplemental examination of the Veteran for range of motion testing on the opposite undamaged joints of the right hand.  If the examiner who conducted the September 2016 examination is unavailable, the examination should be completed by another appropriate medical professional.  

4.  The AOJ should review the medical examination obtained above to ensure that the remand directives have been accomplished.  

5.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


